Citation Nr: 1513922	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-18 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) has been received.

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

3.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides (including Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968; and from July 1980 to September 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO denied the Veteran's request to reopen his previously denied claim for service connection for an acquired psychiatric disability, to include PTSD; and denied service connection for diabetes mellitus, type II.  In October 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In April 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In the July 2013 supplemental SOC, it appears that the RO addressed the claim for service connection for PTSD on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board must first decide whether new and material evidence to reopen the claim has been received.  

Given that-and, in view of the Board's favorable decision on the request to reopen the claim for service connection for an acquired disability, to include PTSD-the  Board has characterized the appeal as to psychiatric disability as encompassing the first two matters set forth on the title page.  

The  Board notes that, in addition to the paper claims file, the Veteran has a paperless, electronic Virtual VA file.  The Virtual VA file contains additional VA treatment records dated through July 2012; the remaining documents are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  The Veteran also has a paperless, electronic Veterans Benefit Management System (VBMS) file, which does not currently  contain any documents.

The Board's decision addressing the request to reopen the claim for service connection for an acquired disability to include PTSD, as well as the claim for service connection for diabetes mellitus, is set forth below.  The claim for service connection for an acquired psychiatric disorder to include PTSD, on the merits, is addressed in the remand following the order; this matter is being remanded to the agency of original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Following multiple unsuccessful attempts to reopen a claim originally filed in 1985, most recently, in an August 2007 decision, the RO reopened and denied the Veteran's claim of service connection for an acquired psychiatric disability to include PTSD; although notified of the denial in an August 2007 letter, the Veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the August 2007 denial relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability to include PTSD and raises a reasonable possibility of substantiating the claim.

4.  Diabetes mellitus is among the diseases for which VA's Secretary has recognized that there exists an etiological relationship with  exposure to herbicides (to include Agent Orange).

5.  The Veteran may not be presumed to have been exposed to herbicides, as the evidence does not show that he served on the landmass of the Republic of Vietnam or in its inland waterways during the Vietnam era from January 9, 1962 to May 7, 1975, or in a unit that operated in or near the Korean demilitarized zone between April 1, 1968, and August 31, 1971. 

6.  No objective or other persuasive evidence  establishes that the Veteran was actually exposed to herbicide agents during his period of service, as alleged. 

7.  Diabetes mellitus was first documented in February 1995, almost 13 years after the Veteran's discharge from service, and there is no competent evidence or opinion that even suggests that the diabetes mellitus manifested many years after service is in any way medically-related to his active military service.


CONCLUSIONS OF LAW

1.  The RO's August 2007 decision on the claim for service connection for acquired psychiatric disability, to include PTSD, is final . 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 38 U .S.C.A. §§ 3.104, 20.302, 20.1103, 20.1100 (2014).  

2.  As pertinent evidence received since the August 2007 denial is new and material, the criteria for reopening the claim for service connection for acquired psychiatric disability, to include PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014) (as in effect for claims filed on and after August 29, 2001).

3.  The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Requirements

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

With respect to the request to reopen , given the favorable disposition of that matter,  the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

As regards the diabetes mellitus claim, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In a March 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  

The March 2009 letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The May 2009 RO rating decision reflects the initial adjudication of the claim after issuance of such letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, VA treatment records, and private treatment records.  Also of record and considered in connection with the appeal is the transcript of the April 2014 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required. 

As for the Veteran's Board hearing, the Board notes that he was afforded full opportunity to set forth his contentions during the hearing before the undersigned. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.
Here, during the hearing, the undersigned enumerated the issues then on appeal. Also, information was solicited regarding the onset and continuity of, and treatment for, the various disabilities under consideration.  Thus, not only were these issues explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, what was needed to support the claims was discussed.  Moreover, nothing during the hearing gave rise to the possibility that there was any relevant, existing evidence that had not been obtained or submitted.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either of the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any claim.  Any such error is deemed harmless and does not preclude appellate consideration of either of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A. Request to Reopen 

Under legal authority in effect currently and at the time of the prior denial, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service connection for an acquired psychiatric disability to include PTSD was initially denied in a June 1986 rating decision because there was no evidence of a psychiatric disability that was related to service.  The Veteran initiated an appeal in this matter and the matter came before the Board in December 1986 when the Board remanded the issue for further development, to include obtaining the Veteran's complete service personnel records, service treatment records, post-service treatment records, and a VA examination.  After the requested development was completed, in March 1989, the Board denied service connection for an acquired psychiatric disorder, to include PTSD on the basis that chronic psychiatric disability was not shown in service nor shown to be related to the Veteran's service, and there was no diagnosis of PTSD.  

The evidence of record at the time of the March 1989 Board decision consisted of the Veteran's service personnel records (SPRs), service treatment records (STRs), the Veteran's various statements that he was involved in top secret combat operations in Vietnam; November to December 1985 VA treatment records; and a March 1988 VA psychiatric examination report that documented diagnoses of chronic alcoholism and mixed personality disorder.

In August 1992, the Veteran petitioned to reopen his claim for service connection for PTSD.  He indicated that he was receiving regular treatment for his psychiatric disability at VA.  In a May 1993 rating decision, the RO reopened the Veteran's claim and confirmed the denial for PTSD on the basis that the Veteran's claimed stressors were not supported by the evidence of record.

In addition to the evidence in the record at the time of the March 1989 Board decision, the additional evidence of record at the time of the May 1993 rating decision consisted of statements from the Veteran, treatment records from Palo Alto VA Medical Center (VAMC) dated from April 1999 to February 1989, and August 14, 1989 to August 16, 1989 that show a diagnosis of PTSD with guarded prognoses; and a March 1993 VA examination report that indicated a diagnosis of PTSD with symptoms that appear markedly symptomatic.

In October 1998, the Veteran petitioned to reopen his claim for service connection for PTSD.  He included a copy of an October 1997 VA report that documented psychiatric diagnoses of alcohol dependence, dementia, not otherwise specified; and rule out bipolar affective disorder.  In a December 1999 rating decision, the RO denied reopening the Veteran's PTSD claim on the basis that the Veteran had not submitted any new and material evidence.  Indeed the RO found that the evidence submitted was essentially duplicative of evidence that was previously considered.

In addition to the evidence of record at the time of the May 1993 rating decision, the additional evidence at the time of the December 1999 rating decision consisted of treatment records from VAMC Prescott dated from December 1994 to December 1998; an October 1997 VA report from Palo Alto; a March 1999 statement from the Veteran in which he reports that he was a prisoner of war (P.O.W.) in North Vietnam after he was shot down; and an April 1999 statement from the Veteran that reiterates his participation in top combat secret missions.

Most recently, in  February 2007, the Veteran filed a claim for service connection for PTSD with manic depression.  He again indicated that he was involved in top secret combat missions in Vietnam.  He also stated that personnel records associated with the missions would not be released from the National Archives and Records Administration (NARA) until July 21, 2068.  In an April 2007 response the service department indicated that it was unable to determine whether or not the Veteran had in-country service in Vietnam.  In an August 2007 rating decision, the RO reopened the Veteran's claim and continued to deny his claim on the basis that his psychiatric disability was not shown to be related to service; and there was no confirmed in-service stressor.

Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal from this determination with respect to this issue.  Moreover, no additional evidence was received within the one-year appeal period, and no additional relevant service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's August 2007 decision is final with respect to this issue as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service connection in March 2009.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Relevant to the finality determination, the Board acknowledges that if additional evidence is submitted by the Veteran within one year of the August 2007 letter notifying the Veteran of the AOJ's decision, then the August 2007 decision would not be final.  See Bond v. Shinseki, 659 F.3d 1362 (2011) (holding that when considering finality, 38 C.F.R. § 3.156(b) requires VA to evaluate submissions received during the relevant appeal period to determine whether they pertain to the adjudicated, rather than a new, claim).  As the Veteran did not submit any additional evidence during such time period, new and material evidence to reopen the claim is still required.

The Board also notes that VA regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, no additional service records have been associated with the claims file.

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the record since the August 2007 rating decision includes numerous VA treatment records, to include a May 2011 VA opinion in which the VA psychologist interviewed the Veteran and indicated that he was unable to determine the accuracy of the stressors regarding criteria for PTSD; however indicated that it was as likely as not that the Veteran's PTSD was related to his service in Vietnam.  The May 2011 examiner also noted that it was also as likely as not that the reported stressor was related to the Veteran's fear of terrorist activity.  

Also added to the file was an August 2009 response from the NARA indicating it was unable to locate any records relating to the Veteran's "top secret" missions; a June 2011 formal finding of lack of information required to corroborate stressor(s) memorandum; the Veteran's statements, as well as his testimony presented during the April 2014 Board videoconference hearing in which he essentially continues to reiterate that he was involved in top secret combat missions in Vietnam.

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the Court has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.

Essentially, the aforementioned new evidence, the May 2011 VA opinion, added to the record pertains to the material issue of whether the Veteran experienced an in-service stressor, and reflects that evidence potentially addressing the missing element of an in-service stressor has been submitted.  In accordance with the aforementioned Court decisions, as evidence raising a reasonable possibility of substantiating the element of current disability has now been added to the claims file, the claim must be reopened.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disability, to include PTSD, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B. Service Connection for Diabetes Mellitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases, to include diabetes mellitus, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for diabetes mellitus), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran contends that his diabetes mellitus was caused by his exposure to Agent Orange while serving in Vietnam.  In this regard,  absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions.

The above-cited provisions specifically apply to Vietnam Era veterans, and have been extended to veterans who served near the Korean demilitarized zone (DMZ). See 38 C.F.R. § 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6) (iii)-(iv).  Service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.  The Veteran does not contend that his Agent Orange exposure was from the DMZ.  Moreover, service personnel records do not show the Veteran had service near the DMZ.  Further, the service personnel records do not document any service in Vietnam.  

Under the applicable law discussed above, "service in the Republic of Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii) includes service in the inland waters of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008).  However, service in the "blue waters" off the coast of Vietnam does not constitute Vietnam service under 38 C.F.R. § 3.307(a)(6)(iii).  Id.  As the evidence does not support a finding that the USS Kearsarge was actually in the inland waters of Vietnam, as opposed to the "blue waters" off shore, his service aboard that vessel does not entitle him to the presumption of herbicide exposure.  Therefore, in order for the presumption of service connection based upon herbicide exposure to apply, a veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  Such has not been established.

Indeed, an April 2007 response from the U.S. Army Joint Services and records Research Center (JSRRC) indicated that the Veteran served aboard the USS Kearsarge which was attached to air anti-submarine squadron which was in the official waters of the Republic of Vietnam; however, it was unable to determine whether or not the Veteran had in-county service in the Republic of Vietnam.

As a layperson, the Veteran is competent to report on matters observed or within his personal knowledge, and thus competent to relate any alleged occupational duties. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994), and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  In this case, there simply is no persuasive, objective evidence to support the Veteran's assertion that he was actually exposed to herbicides in Vietnam. 

As, on these facts, neither presumed nor actual in-service exposure to herbicides, to include Agent Orange, is warranted or shown, the Board has, like the AOJ, considered the claim for service connection for diabetes mellitus under other theories of entitlement.  The Board also finds, however, that no other legal theory provides a basis for an award of service connection for the disability at issue. 

Here, the Veteran's service treatment records reflect no complaints or findings  pertinent to, or diagnosis of, diabetes mellitus during service.  No abnormalities with respect to such condition was noted in the July 1968 service discharge examination and the Veteran has not contended that his diabetes mellitus was present during service.  The post-service clinical evidence contains a diagnosis of diabetes mellitus first documented in February 1995.

Absent competent evidence indicating diabetes mellitus within one year of the Veteran's separation from service, the Board finds that service connection may not be awarded on a presumptive basis as a chronic disease defined in 38 C.F.R.§ 3.309(a).  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability-in this case, approximately 13 years-is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Here, the lack of any evidence (or even lay assertions) of symptoms during service which have continued to the present day preponderates against awarding service connection on the basis of continuity of symptomatology.  See 38 C.F.R. § 3.303(b). 

There also is no competent evidence or opinion even suggesting that there exists a medical nexus between the diabetes mellitus diagnosed so many years after the Veteran's discharge and any incident of service.  While an April 2007 general VA examiner indicated that the Veteran's diabetes mellitus is likely related to Agent Orange exposure in Vietnam; as noted, the Veteran has not been shown to have service in Vietnam.  Therefore, such opinion is not probative.  Furthermore, on this record, VA is not required to obtain a medical opinion that specifically addresses the etiology of the Veteran's diabetes mellitus.

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has demonstrated that he has a current disability (diabetes mellitus), but there is nothing to indicate that such disability may be associated with an event, injury, or disease in service, aside from the Veteran's own unsubstantiated assertions.  As previously discussed, the evidence does not persuasively establish in-service herbicide exposure, or any other in-service injury or event to which his diabetes mellitus is purportedly related.  The Veteran also does not contend that he experienced any symptoms related to this disability during service or for many years after service.  Additionally, there is no medical or other competent evidence that even suggests that the current diabetes mellitus is in any way related to service, In the absence of evidence of an in-service disease, injury, or event, a remand of the above-referenced claim for an examination or to obtain an opinion as to the etiology of the Veteran's claimed diabetes mellitus would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's diabetes mellitus and his service would necessarily be based solely on the Veteran's unsubstantiated assertions regarding what occurred in service (here, herbicide exposure) advanced in support of this claim.  The Board points out that a medical opinion premised on an unsubstantiated history has no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swan v. Brown, 5 Vet. App. 229, 233 (1993). 

Simply stated, arranging for the Veteran to undergo VA examination or otherwise obtaining a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2) (West 2002). Therefore, VA has no obligation to obtain any medical opinion commenting upon the etiology of the Veteran's diabetes mellitus.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83. 

Furthermore, as for any direct assertions by the Veteran, and/or representative that there exists a medical relationship between the Veteran's diabetes mellitus and service, the Board finds that no such assertions provide persuasive support for the claim.  In this regard, the Board emphasize notes that the matter of the etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The Board acknowledges that lay assertions may serve to support a claim for service connection with respect to the occurrence of lay observable events or the presence of disability or symptoms of disability subject to lay observation (see, e.g., Jandreau v. Nicholson, 492 F.3d. 1372 (2007)), and that lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)).  However, in this case, the specific matter of the etiology of the Veteran's diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 (providing that lay persons are not competent to diagnose cancer). 

As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the complex medical matter upon which this claim turns. See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions of medical nexus have no probative value.

For all the foregoing reasons, the claim for service connection must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  The Board notes, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

As new and material evidence to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD, has been received, to this limited extent, the appeal is granted.

Service connection for diabetes mellitus, type II, claimed as due to Agent Orange exposure, is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the reopened claim  for service connection is warranted.

 As noted above, service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  

Under the legal authority in effect at the time the Veteran filed his request to reopen, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determined that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  

The revisions add to the circumstances under which VA will accept credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The July 2010 amendment of 38 CFR § 3.304(f) eliminates the requirement for evidence corroborating the occurrence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and that the Veteran's symptoms are related to the claimed stressor.

In May 2011, the Veteran underwent a VA psychiatric examination in connection with his PTSD claim.  The VA examiner documented the Veteran's reports of being held as a P.O.W., watching his men die, memories of all the bloody and burning villages.  The Veteran also reported that everyone he killed on the ground he could still see their blank open eyes.  PTSD and depressive disorder were diagnosed.  The examiner noted that the Veteran reported different stressors, however he was unable to determine the accuracy of the stressors regarding the criteria.  The examiner opined however that it was as likely as not that the Veteran's current symptoms meet the criteria for PTSD related to his service in Vietnam.  The examiner also found that it was likely as not that the reported stressor was related to his fear of terrorist activity.  

The Board observes that while this opinion is positive, it is unclear.  Indeed, the examiner notes that the Veteran reported several stressors, but he was unable to determine the accuracy of the stressors regarding the criteria.  Moreover, while the examiner indicated that a reported stressor was related to the Veteran's fear of terrorist activity, it is unclear what reported stressor the examiner is referencing.  

The Veteran indicated during the April 2014 Board hearing, that while he was engaged in S-2 missions, his aircraft received incoming fire and he experienced a heightened fear.  See page 12 of the Board hearing transcript.  The Board observes, the Veteran's service personnel records document that he was designated an Air Crewman on September 26, 1967 and was qualified as a Special Operator on P-3 aircraft.  And, while, according the historical research referenced in the June 2011 JSRRC Coordinator's memorandum, such aircraft were used to monitor the ocean for submarines and did not engage in enemy targets; the Board finds reasonable that such aircraft could conceivably come under enemy fire.  Therefore, an adequate opinion is needed as to whether the Veteran has PTSD as a result of fear associated with coming under fire while performing his duties on a P-3 aircraft.

The Board also notes, that while the examiner diagnosed depressive disorder, he did not address whether such is related to service.  The Board observes that a 1981 service treatment record documents depression.  Further, post-service treatment records document bipolar disorder, and depressive disorder.  However, the VA examiner failed to comment on these diagnoses and whether, at any time since the filing of his April 2009 claim, the Veteran had a psychiatric disability, which may have been related to his military service.  

Under these circumstances, the Board finds that further medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-is needed to resolve the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the AOJ should arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination-preferably,  any notice(s) of the date and time of examination-sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

With respect to VA treatment records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in Loma Linda and Palo Alto dated through July 2012.  Thus, more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Loma Linda and Palo Alto VAMCs (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since July 2012, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Loma Linda and Palo Alto VAMCs (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since July 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination by a psychiatrist or psychologist.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should specifically address whether the Veteran meets-or at any time pertinent to the current April 2009 claim, has met-the DSM-IV diagnostic criteria for PTSD as a result of fear associated coming under fire while performing his duties on a P-3 aircraft. 

If a diagnosis of PTSD resulting from the identified stressor is deemed appropriate, the examiner should fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor and the Veteran's symptoms.  

The examiner should also clearly identify all other current acquired psychiatric diagnosis/es and any other valid psychiatric diagnosis/es at any point pertinent to the  current April 2009 claim, to include depression.  

Then, for each such acquired psychiatric diagnosis other than PTSD, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during service or is otherwise medically related to service, to include fear associated with in-service events (referenced above). 

In rendering the requested opinions, the examiner must consider and discus all pertinent medical and other objective evidence of record, as well as all lay assertions.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of the date and time of examination-sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that added to the claims file since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


